Citation Nr: 1503396	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA nonservice-connected pension benefits in the amount of $50,832.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (COWAC) located at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension benefits on February 1, 2007.  His entitlement rate was computed, in pertinent part, as an appellant with no income.

2.  The Veteran was provided with multiple correspondence over a period of years to the effect he had to report any income from any source, to include Social Security, and that an overpayment would likely result from failure to report the income.  

3.  The Social Security Administration (SSA) informed VA in 2011 that the Veteran became entitled to Social Security income benefits in May 2005.

4.  The overpayment was validly created by the Veteran's failure to promptly and correctly report the receipt of Social Security income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income.

5.  The Veteran exhibited bad faith in not reporting his Social Security income during this period despite being informed on multiple occasions that he was required to do so.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $50,832 is statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter. 

The Board does note that all due process concerns regarding the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument is support of his claim, and has done so to include in a May 2012 statement, and a statement submitted by his accredited representative in July 2013.  He has not indicated a hearing is desired in conjunction with this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Overpayment(s) of VA benefits are subject to recovery if recovery is not waived.  The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965. 

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98. 

In this case, the Board finds that the record reflects this debt was validly created, as it is undisputed that the Veteran failed to report he was in receipt of Social Security income.  The record reflects Veteran began receiving nonservice-connected pension benefits on February 1, 2007.  His entitlement rate was computed, in pertinent part, as an appellant with no income.  Further, he was notified of this fact via an October 2007 notification letter.  Moreover, this letter and multiple other correspondence over a period of years to report any income from any source, to include Social Security, and that an overpayment would likely result from failure to report the income.  This correspondence included letters dated in November 2007, November 2008, December 2008, December 2009, and December 2010.  The record also includes Improved Pension Eligibility Verification Reports submitted by the Veteran in September and October 2007 in which he affirmatively states he had no Social Security income.

As noted in correspondence sent to the Veteran in November 2011, the SSA informed VA that the Veteran became entitled to Social Security income benefits in May 2005; that VA would assume he received his first payment in June 2005; and listed the amount of Social Security income he had received during the pertinent period.  As such, VA proposed to adjust the rate of nonservice-connected pension benefits for this period which would result in an overpayment he would have to pay.  The correspondence also informed the Veteran to provide any information which showed this conclusion was incorrect.  To date, the Veteran has not contested he was in receipt of Social Security income during this period or the amount thereof.

In view of the foregoing, the Board finds that the overpayment was validly created by the Veteran's failure to promptly and correctly report the receipt of Social Security income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income.

The Board also concurs with the COWAC's determination that the Veteran exhibited bad faith in not reporting his Social Security income during this period despite being informed on multiple occasions that he was required to do so.  As already noted, the Veteran was notified that his amount of nonservice-connected pension was based upon his having no income, that he had to report income from any source to include Social Security, and he has not disputed the determination that he was in receipt of such income since 2005.  Further, he has submitted no evidence to rebut the determination his actions were in bad faith.  Therefore, the facts of this case indicate the Veteran's actions were undertaken with intent to seek an unfair advantage, since the Veteran was aware of the information and clearly knew that the RO did not have the information concerning his income, and was undertaken with knowledge of the likely consequences, a larger pension award, and resulted in a loss to the Government, pension benefits being paid to the Veteran to which he was not entitled.

The Board acknowledges the Veteran has contended recovery of the overpayment would result in a financial hardship.  However, inasmuch as his actions constitute bad faith in the creation of the overpayment, the Board is legally precluded from  further consideration of his request for waiver of an overpayment.  See 38 U.S.C.A. § 5302(c).  Consequently, his appeal must be denied.


ORDER

The appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


